DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeuchi et al (US Pat No 10,065,828).
Regarding claim 1, Takeuchi discloses a sheet discharge apparatus comprising:
a main tray (51) on which a sheet is to be stacked and which is pivotable between a closed position at which the main tray is closed with respect to a main body of the sheet discharge apparatus and an opened position at which the main tray is opened with respect to the main body of the sheet discharge apparatus (shown between figures 1 and 2);
a discharge unit (50) configured to discharge the sheet onto the main tray in a case where the main tray is at the closed position; and
an expansion tray (53) configured to expand a stacking area of the main tray, wherein the expansion tray is provided to the main tray and movable between a storage position (shown in figure 3a) at which the expansion tray is stored in the main tray and an expansion position (shown in figure 3c) at which the expansion tray is slid from the storage position in a sheet discharge direction and expands the stacking area, 

wherein the pivot center of the expansion tray is provided at a position closer to an upstream edge of the expansion tray than a downstream edge of the expansion tray in the sheet discharge direction (as shown in figure 3f), and
wherein a direction in which the expansion tray is pivoted in the vertically upward direction is the same as a direction in which the main tray is pivoted from the closed position to the opened position (e.g. vertically upward).

Regarding claim 2, Takeuchi discloses the predetermined angle is in a range of 20 degrees or more to 90 degrees or less in the vertically upward direction with respect to the expansion position (e.g. shown between figures 3E and 3F).
Regarding claim 3, Takeuchi discloses the main tray includes a region where pivoting of the expansion tray is restricted while the expansion tray is slid in the sheet discharge direction toward the pivot center (shown in figure 6).
Regarding claim 4, Takeuchi discloses beyond the storage position, the expansion tray projects from the main tray in the sheet discharge direction.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or suggests each and every element of the independent claim as well as each and every feature recited in claim 6, specifically the main tray includes a first groove, a second groove located downstream from the first groove in the sheet discharge direction, and a main tray stop located adjacent to the second groove, wherein the expansion tray includes a stop surface and includes a pivot shaft that is positioned to slide within the first groove from the storage position towards the expansion position, and wherein, in a case where the pivot shaft is positioned at the second groove and the expansion tray is rotated to the predetermined angle, the stop surface of the expansion tray comes in contact with the main tray stop to prevent further rotation of the expansion tray in the vertically upward direction.

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
The applicant’s argument is that the prior art filing date was after the priority date of the instant application.  While this is noted, the applicant is required to perfect priority of the instant application to be granted the benefit of the foreign filing date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art of Komuro as well as Niimura discloses the features of claim 1.  Komuro discloses a sheet cassette which can be inserted into the image forming apparatus wherein an expansion tray is slid and pivoted with respect to a main tray.  Niimura discloses an apparatus similar to the instant application wherein the expansion tray pivots then is slid into position.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619